DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 11 – 20 are currently pending and considered below.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “linking the identification feature detected by the first sensor to the identification feature detected by the second sensor to generate a feature linkage; and checking the plausibility of the feature linkage using the inspection feature detected by the second sensor”.
The limitation of claim 11, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “sensors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a first sensor” or “by the second sensor” language, “linking” in the context of this claim encompasses the user manually compare the data in mind and linking the data. Similarly, the limitation of checking plausibility of the feature linkage …, as drafted, is a process that, under its 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using first and second sensors to receive data and linking data steps. The sensors in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to 
integration of the abstract idea into a practical application, the additional element of using first and second sensors to receive data and linking data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.
	Dependent claims 12 – 17 further define the abstract idea that is present in independent claim 11 and, thus, correspond to abstract idea of mental processes as presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller-Frahm et al. (Hereinafter Muller) (US2010/0085238).

As per claim 11, Muller discloses a method for fusing data of various sensors of a vehicle within the scope of an object identification, the method comprising: 
receiving at least one identification feature detected by a first sensor and at least one identification feature detected by a second sensor for identifying at least one object in the surroundings of the vehicle (See at least paragraph 33 – 36; via FIG. 1 shows a driver assistance system for a motor vehicle, namely in this example a combination of an adaptive cruise control (ACC) system and a predictive safety system (PSS), shown as a block diagram. This system includes two object position-finding systems that operate independently of one another for 
receiving at least one inspection feature detected by the second sensor for inspecting the object identification, the identification feature detected by the first sensor and the inspection feature detected by the second sensor each representing a first measured variable and the identification feature detected by the second sensor representing a second measured variable 
linking the identification feature detected by the first sensor to the identification feature detected by the second sensor to generate a feature linkage (See at least abstract; via In a method for checking the plausibility of objects in driver assistance systems for motor vehicles is described, two measured variables are derived from position data from two object position-finding systems of the vehicle that operate independently of one another, for an object located by the two position-finding systems, one variable for each position-finding system, these variables representing one and the same physical parameter, and the two measured variables are then checked for consistency, which is characterized by the fact that the parameter is the time to collision of the vehicle with the object, which is calculated in advance); and 


As per claim 12, Muller discloses wherein in the receiving, at least one inspection feature detected by the first sensor for inspecting the object identification is received, the inspection feature detected by the first sensor representing the second measured variable, in the linking, the inspection feature detected by the first sensor being linked to the inspection feature detected by the second sensor, in order to generate a redundant feature linkage in the checking of the plausibility, the feature linkage being checked for plausibility using the redundant feature linkage (See at least paragraph 9 – 10).  

As per claim 13, Muller discloses identifying the object using a result of the plausibility check (See at least paragraph 14).  

As per claim 14, Muller discloses identifying the object using the feature linkage, at least one test object being identified using the redundant feature linkage, in the checking of the plausibility, the feature linkage being checked for plausibility by comparing the object to the test object (See at least paragraph 48 – 50).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Bartels (US 20160040994).

As per claim 15, Muller discloses all the elements of the claimed invention but does not explicitly teach element of: wherein in the receiving, at least one identification feature detected by a third sensor for identifying the object and at least one further inspection feature detected by the first sensor and/or the second sensor for inspecting the object identification are received, the identification feature detected by the third sensor and the further inspection feature each representing the same measured variable, in the linking, the feature linkage being generated using the identification feature detected by the third sensor, in the checking of the plausibility, the feature linkage being checked for plausibility using the further inspection feature.
Bartels teaches element of: wherein in the receiving, at least one identification feature detected by a third sensor for identifying the object and at least one further inspection feature detected by the first sensor and/or the second sensor for inspecting the object identification are received, the identification feature detected by the third sensor and the further inspection feature each representing the same measured variable, in the linking, the feature linkage being generated using the identification feature detected by the third sensor, in the checking of the plausibility, the feature linkage being checked for plausibility using the further inspection feature (See at least paragraph 2) 
Muller and Bartels are in analogous arts of using multiple sensors to determine see the plausibility of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein in the receiving, at least one identification feature 

As per claim 16, Muller and Bartels disclose wherein the identification feature detected by the third sensor represents a measured variable independent of the first measured variable and/or the second measured variable (Bartels, see at least paragraph 2).  

As per claim 17, Muller and Bartels disclose wherein in the receiving, at least one further identification feature detected by the first sensor and/or the second sensor for identifying the object and at least one inspection feature detected by the third sensor for inspecting the object recognition are received, the further identification feature and the inspection feature detected by the third sensor representing the same measured variable, in the linking, the feature linkage being generated using the further identification feature, in the checking of the plausibility, the feature linkage being checked for plausibility using the inspection feature detected by the third sensor (Muller, see at least paragraph 9 – 10 and Bartel, see at least paragraph 2).
Claims 18 – 20 recites same or substantially similar elements as ones in claims 11 – 17. Therefore, Claims 18 – 20 are rejected under same rationales as ones in claims 11 – 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mattes et al. (US 8108097) discloses controlling vehicle dynamics through the use of an image sensor system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662